Title: General Orders, 20 December 1777
From: Washington, George
To: 



Head Quarters, at the Valley-Forge, Decr 20th 1777.
Parole Haverhill.C. Signs Concord. Cambridge.


Genl McIntosh is appointed to the command of the North Carolina brigade.
The Major Generals accompanied by the Engineers are to view the ground attentively, and fix upon the proper spot and mode for hutting 

so as to render the camp as strong and inaccessible as possible—The Engineers after this are to mark the ground out, and direct the field Officers appointed to superintend the buildings for each brigade where they are placed.
The soldiers in cutting their firewood, are to save such parts of each tree, as will do for building, reserving sixteen or eighteen feet of the trunk, for logs to rear their huts with—In doing this each regiment is to reap the benefit of their own labour.
All those, who in consequence of the orders of the 18th instant, have turned their thoughts to an easy, and expeditious method of covering the huts, are requested to communicate their plans to Major Generals Sullivan, Greene or Lord Stirling, who will cause experiments to be made, and assign the profer’d reward to the best projector.
The Quarter Master General is to delay no time, but use his utmost exertions, to procure large quantities of straw, either for covering the huts, if it should be found necessary, or for beds for the soldiers—He is to assure the farmers that unless they get their grain out immediately, the straw will be taken with the grain in it, and paid for as straw only.
The Quarter Master General is to collect, as soon as possible, all the tents not now used by the troops, and as soon as they are hutted, all the residue of the tents, and have them washed and well dried, and then laid up in store, such as are good for the next campaign, the others for the uses which shall be directed—The whole are to be carefully preserved—The Colonels and Officers commanding regiments are forthwith to make return to the Qr Mr General, of every tent belonging to their corps.
The army being now come to a fixed station, the Brigadiers and officers commanding brigades, are immediately to take effectual measures, to collect, and bring to camp, all the officers and soldiers at present scattered about the country.
All officers are enjoined to see that their men do not wantonly or needlessly burn and destroy rails, and never fire their sheds, or huts when they leave them.
